DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 2-7, 10-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2013/0132633) in view of Yocam (US Publication 2021/0360394) and in further view Kobayashi (US Publication 2019/0114282).
Regarding independent claim 1, Kim teaches a computer console for interfacing with an electronic display device, the computer console comprising: 
Kim teaches in [0006] of using a Thunderbolt connection interface between a computer and peripherals to transmit data and to stream video, indicating the generation/use of a video stream.  The Thunderbolt (a second digital interface standard) connection provides up to 10Gb/s per channel (standard defined video stream bitrate) using two channels.  Although Kim teaches of using a video stream and having a computer transmitting information to peripherals via a second digital interface standard, Kim does not explicitly teach:
a graphics sub-system configured to generate one or more video streams having a video bitrate that is less than a standard defined video stream bitrate as specified in a first digital interface standard; and
However, in same field of endeavor, Yocam discloses in [0016] of a user device in the form of a smartphone, tablet computer or embedded computer system, comprising a GPU (graphics sub-system) to encode image signals into a video stream ([0045]).  The video stream has a highest bitrate of 8-14kbps and a lowest bitrate of 1.5-4 kbps ([0045]).
Kobayashi discloses a DisplayPort Standard (first digital interface standard) used to connect video and audio sources such as a personal computer, laptop computer, tablet or smartphone to a display device, such as a computer monitor or television display.  Kobayashi further discloses a DisplayPort version 1.4 having 8.1 Gbps per lane over 4 lanes resulting in a total raw bit rate of 32.4 Gbps ([0003]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the computer transmitting a video stream to a peripheral, as taught by Kim, to include the feature of a computer comprising a graphics sub-system providing a video stream with a bitrate from 1.5 kbps to 14 kbps, as disclosed by Yocam and the bitrate of a first digital interface standard, as disclosed by Kobayashi, to provide video content with different resolutions (Yocam, [0002, 0045]), wherein the video stream of Yocam has a video bitrate less than a standard defined video stream specified in a first digital interface standard (digital interface standard disclosed by Kobayashi).
a transport stream controller configured to transport the one or more video streams over one or more transport streams to the electronic display device at a standard defined transport stream bitrate as specified in a second digital interface standard that is different from the first digital interface standard, wherein (In [0037], Kim teaches of a host, 32 (desktop computer, notebook computer, workstation or other terminal apparatus) connected to peripherals (display device, 44/46, [0038-0039]) using a Thunderbolt (second digital interface standard) interface controller having a standard defined transport stream bitrate of 10Gb/s ([0006]).  See also Fig. 4);
the standard defined transport stream bitrate is less than the standard defined video stream bitrate (As cited above, the standard defined transport stream bitrate (10Gb/s) of the Thunderbolt standard is less than the standard defined video stream bitrate (32Gb/s) of the DisplayPort version 1.4 interface standard).
Regarding dependent claim 2, Kim, as modified by Yocam and Kobayashi, discloses the computer console of claim 1, where:
the first digital interface standard comprises a version of a DisplayPort interface standard, and wherein the second digital interface standard comprises a version of a Thunderbolt digital interface standard (See claim 1).
Regarding independent claim 8, Kim teaches a method for interfacing with an electronic display device, the method comprising: generating, by a computer console, 
Kim teaches in [0006] of using a Thunderbolt connection interface between a computer and peripherals to transmit data and to stream video, indicating the generation/use of a video stream.  The Thunderbolt (a second digital interface standard) connection provides up to 10Gb/s per channel (standard defined video stream bitrate) using two channels.  Although Kim teaches of using a video stream and having a computer transmitting information to peripherals via a second digital interface standard, Kim does not explicitly teach:
one or more video streams having a video bitrate that is less than a standard defined video stream bitrate as specified in a first digital interface standard; and 
t digital interface standard; and
However, in same field of endeavor, Yocam discloses in [0016] of a user device in the form of a smartphone, tablet computer or embedded computer system, comprising a GPU (graphics sub-system) to encode image signals into a video stream ([0045]).  The video stream has a highest bitrate of 8-14kbps and a lowest bitrate of 1.5-4 kbps ([0045]).
Kobayashi discloses a DisplayPort Standard (first digital interface standard) used to connect video and audio sources such as a personal computer, laptop computer, tablet or smartphone to a display device, such as a computer monitor or television display.  Kobayashi further discloses a DisplayPort version 1.4 having 8.1 Gbps per lane over 4 lanes resulting in a total raw bit rate of 32.4 Gbps ([0003]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the computer transmitting a video stream to a peripheral, as taught by Kim, to include the feature of a computer comprising a graphics sub-system providing a video stream with a bitrate from 1.5 kbps to 14 kbps, as disclosed by Yocam and the bitrate of a first digital interface standard, as disclosed by Kobayashi, to provide video content with different resolutions (Yocam, [0002, 0045]), wherein the video stream of Yocam has a video bitrate less than a standard defined video stream specified in a first digital interface standard (digital interface standard disclosed by Kobayashi).
transporting, by the computer console, the one or more video streams over one or more transport streams to the electronic display device at a standard defined transport stream bitrate as specified in a second digital interface standard that is different from the first digital interface standard (In [0037], Kim teaches of a host, 32 (desktop computer, notebook computer, workstation or other terminal apparatus) connected to peripherals (display device, 44/46, [0038-0039]) using a Thunderbolt (second digital interface standard) interface controller having a standard defined transport stream bitrate of 10Gb/s ([0006]).  See also Fig. 4);
wherein the standard defined transport stream bitrate is less than the standard defined video stream bitrate (As cited above, the standard defined transport stream bitrate (10Gb/s) of the Thunderbolt standard is less than the standard defined video stream bitrate (32Gb/s) of the DisplayPort version 1.4 interface standard).
Claim 9 contains similar limitations to claim 2 and is rejected in the same manner in view of claim 8.
Regarding independent claim 15, Kim teaches a system for displaying an image, the system comprising a computer console configured to: 
generate one or more video streams having image data relating to the image (Kim teaches in [0006] of using a Thunderbolt connection interface between a computer and peripherals to transmit data and to stream video (image data), indicating the generation/use of a video stream.  The Thunderbolt (a second digital interface standard) connection provides up to 10Gb/s per channel (standard defined video stream bitrate) using two channels);
 Although Kim teaches of using a video stream (which comprises image data) and having a computer transmitting information to peripherals via a second digital interface standard, Kim does not explicitly teach:
and a video bitrate that is less than a standard defined video stream bitrate as specified in a first digital interface standard, and 
However, in same field of endeavor, Yocam discloses in [0016] of a user device in the form of a smartphone, tablet computer or embedded computer system, comprising a GPU (graphics sub-system) to encode image signals into a video stream ([0045]).  The video stream has a highest bitrate of 8-14kbps and a lowest bitrate of 1.5-4 kbps ([0045]).
Kobayashi discloses a DisplayPort Standard (first digital interface standard) used to connect video and audio sources such as a personal computer, laptop computer, tablet or smartphone to a display device, such as a computer monitor or television display.  Kobayashi further discloses a DisplayPort version 1.4 having 8.1 Gbps per lane over 4 lanes resulting in a total raw bit rate of 32.4 Gbps ([0003]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the computer transmitting a video stream to a peripheral, as taught by Kim, to include the feature of a computer comprising a graphics sub-system providing a video stream with a bitrate from 1.5 kbps to 14 kbps, as disclosed by Yocam and the bitrate of a first digital interface standard, as disclosed by Kobayashi, to provide video content with different resolutions (Yocam, [0002, 0045]), wherein the video stream of Yocam has a video bitrate less than a standard defined video stream specified in a first digital interface standard (digital interface standard disclosed by Kobayashi).
transport the one or more video streams over one or more transport streams to the electronic display device at a standard defined transport stream bitrate as specified in a second digital interface standard that is different from the first digital interface standard (In [0037], Kim teaches of a host, 32 (desktop computer, notebook computer, workstation or other terminal apparatus) connected to peripherals (display device, 44/46, [0038-0039]) using a Thunderbolt (second digital interface standard) interface controller having a standard defined transport stream bitrate of 10Gb/s ([0006]).  See also Fig. 4);
wherein the standard defined transport stream bitrate is less than the standard defined video stream bitrate; (As cited above, the standard defined transport stream bitrate (10Gb/s) of the Thunderbolt standard is less than the standard defined video stream bitrate (32Gb/s) of the DisplayPort version 1.4 interface standard);
and an electronic display device configured to display the image recovered from the one or more transport streams (Kim teaches sending data from the computer to a display device using the transport streams via the Thunderbolt.  A display is inherently configured to display an image from the stream and utilizes the data transmission from the Thunderbolt interface [0038].  See also Fig. 4).
Claim 16 contains similar limitations to claim 2 and is rejected in the same manner in view of claim 15.
Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 20130163474 to Chandra discloses in [0072] of using DisplayPort and a GPU configured to operate in a reduced bit-rate configuration as determined based on a connection with a display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693